         Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 : Civil No. 1:13-CR-00131
                                          :
             v.                           :
                                          :
HECTOR RENGIFO,                           :
                                          :
             Defendant.                   : Judge Sylvia H. Rambo


                             MEMORANDUM

        Before the court is Defendant Hector Rengifo’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docs. 163, 169.) For the reasons set

forth below, the motion will be denied.

   I.     BACKGROUND

        In June 2013, a grand jury returned a one-count indictment charging Mr.

Rengifo with distribution and possession with intent to distribute heroin in violation

of 21 U.S.C. § 841(a)(1). (Doc. 95 ¶ 2; Doc. 82.) The charge arose from a series of

controlled heroin purchases from Mr. Rengifo which, together with heroin found in

his home, totaled 3.56 grams. (Doc. 95, ¶¶ 5-9.)

        In August 2014, Mr. Rengifo pled guilty to the charge. His sentencing

guidelines range was calculated as 151-188 months’ imprisonment, due in part to his

career offender classification arising from a 1998 conviction for possession with

intent to deliver marijuana and a 2006 conviction for conspiracy to possess with


                                          1
        Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 2 of 7




intent to deliver cocaine. In March 2015, this court granted Mr. Rengifo a downward

departure of one level and a downward variance of two levels and sentenced him to

a term of imprisonment of 120 months. (Doc. 107, p. 2.)

       On April 9, 2020, Mr. Rengifo filed a pro se motion for a reduction in sentence

due to the current COVID-19 pandemic. (Doc. 163.) The same day, this court

appointed the Office of the Federal Defendant for the Middle District of

Pennsylvania as counsel for Mr. Rengifo and ordered it “to promptly determine

whether Hector Rengifo is potentially eligible for the requested relief and, if so, to

file any appropriate motion on defendant’s behalf.” (Doc. 164.)

       On April 16, 2020, Mr. Rengifo submitted a request to the warden at FCI-

Beckley, where he is currently incarcerated, for a reduction in his sentence. (Doc.

169-2.) On April 27, 2020, the warden denied the request. (Doc. 167.)

       On June 12, 2020, Mr. Rengifo filed, through counsel, a brief in support of

his motion for compassionate release and reduction in sentence under the

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). The government filed a

response in opposition to the motion (Doc. 175) and Mr. Rengifo filed a reply (Doc.

180). The matter is thus ripe for disposition. 1




1
 The court has also reviewed and considered multiple supplements submitted by Mr. Rengifo to
his motion. (See Doc 169, p. 4 of 11; Docs. 163, 165-67, 182-83.)
                                             2
          Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 3 of 7




   II.      STANDARD OF REVIEW

         Under 18 U.S.C. § 3582(c)(1)(A), a defendant may move the sentencing court

to reduce his or her term of imprisonment. To do so, the defendant must first request

that the Bureau of Prisons file such a motion on his or her behalf, and may only move

after he or she has “fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

         If the defendant complies with this exhaustion requirement, the court may

reduce his or her term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if the court finds that extraordinary and compelling reasons

warrant such a reduction, and that the reduction is consistent with the applicable

policy statements by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

Under the Sentencing Commission’s relevant policy statement, the court must also

find that the defendant is not a danger to the safety of any person or the community

as provided in 18 U.S.C. § 3142(g). USSG § 1B1.13.2 Medical conditions that

qualify as “extraordinary and compelling reasons” include:

            (1) suffering from a serious physical or medical condition,
            (2) suffering from a serious functional or cognitive impairment, or
            (3) experiencing deteriorating physical or mental health because of
                the aging process



                                           3
          Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 4 of 7




    that substantially diminishes the ability of the defendant to provide self-
    care within the environment of a correctional facility and from which he
    or she is not expected to recover.

USSG § 1B1.13, cmt. n.1(A)(ii).

      Under 18 U.S.C. § 3553(a), the court considers multiple factors, including,

among other things, (1) “the nature and circumstances of the offense and the history

and characteristics of the defendant”; (2) “the need for the sentence imposed…to

protect the public from further crimes of the defendant”; (3) “the need for the

sentence imposed…to afford adequate deterrence to criminal conduct”; and (4) “the

need for the sentenced imposed…to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense.” The burden rests

with the defendant to show that a reduction in sentence is proper. United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

   III.    DISCUSSION

      Mr. Rengifo’s motion seeks his compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Mr. Rengifo today is 47 years-old, suffers from diabetes, and has a

history of hyperlipidemia, diverticulosis, and asthma. He argues that these illnesses

place him at increased risk of suffering complications from COVID-19 should he

become infected with the virus, and that his sentence should accordingly be reduced

under the compassionate release statute.


                                           4
        Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 5 of 7




       Though it has become well-accepted that individuals suffering from diabetes

and asthma face an increased risk from the virus, no inmate or staff member at FCI-

Beckley has tested positive for COVID-19, 2 and nothing in the record indicates that

Mr. Rengifo’s medical conditions are deteriorating or that adequate treatment is not

currently available to him. 3 See United States v. Riley, No. 1:18-CR-75, 2020 WL

3412704, at *4 (M.D. Pa. June 22, 2020) (“[W]e cannot conclude that the possibility

that the COVID-19 virus might reach FCI Williamsburg—whether on its own or in

combination with Riley’s [diabetes]—is an ‘extraordinary and compelling’ reason

for release.”). Moreover, the government’s submission shows that the Bureau of

Prison is taking serious its obligation to ensure inmate safety through a series of

screening and isolation procedures. (Doc. 175, pp. 9-13.) See generally United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       The court nevertheless recognizes the seriousness of current pandemic and the

health risks that Mr. Rengifo’s conditions could present. Still though, even if Mr.

Rengifo’s circumstances were sufficient to constitute extraordinary and compelling

reasons for release, weighing them alongside the factors outlined in 18 U.S.C. §

3553(a) demonstrates that a reduction in sentence is not appropriate in this case. Mr.



2
 See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last
visited July 16, 2020).
3
  On April 27, 2020, Mr. Rengifo received a chest x-ray and the radiologist found “[n]o acute
cardiopulmonary disease. Lungs are clear.” (Doc. 178, p. 39 of 41.)
                                             5
        Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 6 of 7




Rengifo’s underlying crime—selling heroin—was serious. The offense may not

have implicated substantial quantities of the substance, but it did involve multiple

heroin sales over the course of more than a year which, in light of Mr. Rengifo’s

prior convictions for intent to distribute cocaine and marijuana, display a troubling

pattern of selling drugs. The court is thus of the view that the nature and

circumstances of the offense and the history and characteristics of the defendant

counsel against reducing Mr. Rengifo’s sentence by almost one-third.

      The need for adequate deterrence and to protect the public from further crimes

also counsels against reducing Mr. Rengifo’s sentence. In addition to Mr. Rengifo’s

convictions related to drug dealing, he has a history of gang membership as recent

as 2009, as well as a lengthy criminal history spanning decades that has resulted in

his incarceration on at least thirteen different occasions. (See Doc. 95, ¶¶ 26-40, 55.)

Though some convictions were more serious than others—and some were quite

serious (see e.g., id., ¶ 34)—Mr. Rengifo has nevertheless repeatedly reoffended.

Moreover, while Mr. Rengifo has shown commendable dedication in completing

various personal wellness and education courses during his current term of

incarceration (Doc. 163), he participated in a prison fight just last year (Doc. 178-

2), signaling to this court that his violent past is not completely behind him. Given

all this, continued incarceration is necessary to provide adequate deterrence, to

protect the public from future crimes, and to minimize the prospect of any eventual


                                           6
         Case 1:13-cr-00131-SHR Document 184 Filed 07/22/20 Page 7 of 7




recidivism. Accordingly, reducing Mr. Rengifo’s sentence by almost one-third under

the compassionate release statute is not appropriate.

   IV.    CONCLUSION

      For the reason set forth above, Mr. Rengifo’s motion for compassionate

release will be denied. An appropriate order shall follow.




                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: July 22, 2020




                                          7
